Citation Nr: 1800588	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-22 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disease of the lumbar spine.  

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.

The claim before the Board of Veterans' Appeals (Board) is on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

A video conference was held before the undersigned Veterans Law Judge (VLJ) in October 2016.

The issue of service connection for bilateral hearing loss is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The current low back disability cannot be disassociated from military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's low back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his low back disability is directly related to military service.  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In-service injury (see December 1977 and October 1977 clinical reports) and current disability, to include diagnoses of arthritis (see December 2011 private physician statement); acquired spondylolisthesis, spinal stenosis of lumbar region, degeneration of lumbar or lumbosacral intervertebral disc, displacement of lumbar intervertebral disc without myelopathy (see May 2013 private Orthopedic report); and mild discogenic disease changes, L1-L2; Grade I anterolisthesis, L4; lower lumbar interfacet spondylosis; partial bilateral sacroiliac joint fusion (see VA radiology report dated in June 2011) are demonstrated, which satisfies the first and second elements of the above analysis. 

Concerning a nexus, the Board has considered the medical and lay evidence of record.  The record contains a December 2011 private physician's statement which indicates that the Veteran arthritis is a result of prior injury.  The record also contains a March 2012 VA medical opinion which is against the claim.  The VA examiner indicated that the Veteran's low back disability was unrelated to military service.  In providing the rationale, the nurse practitioner noted the extended period of time subsequent to service before arthritis is diagnosed.  However, this examiner failed to comment on the Veteran's reports of continuity or explain the significance of back trauma experienced by the Veteran during his periods of service as it relates to his current disability.  The Veteran asserts a continuity of symptomatology as he stated the symptoms started in service.  See October 2016 videoconference report.  See also March 2012 VA examination report (noting low back type complaints).  The Board considers the Veteran's reports regarding his back history competent and credible.  

Given the documented treatment and findings in service and the Veteran's complaints of ongoing low back pain since service, the Board finds the evidence to be in relative equipoise in showing that the currently diagnosed low back disability began during his period of active service. 

Accordingly, in resolving all reasonable doubt in the Veteran's favor, service connection for degenerative disease of the lumbar spine is warranted.  


ORDER

Service connection for degenerative disease of the lumbar spine is granted.  


REMAND

The Veteran also contends that he has bilateral hearing which had its onset during military service.  He points out that he was exposed to significant acoustic trauma to include demolition.  The Board is requesting additional VA compensation examination and medical nexus opinion regarding the etiology of bilateral hearing loss.

The Veteran was afforded VA examination in December 2013 to determine the etiology of his bilateral hearing loss.  The examiner stated that the Veteran's hearing loss was less likely as not caused by or a result of noise trauma while in service.  In so finding, the examiner noted that the Institute of Medicine (IOM) concluded that there was no scientific basis for the existence of delayed-onset hearing loss.  The Board notes that the IOM's 2005 study on military noise exposure does not support service connection for delayed onset hearing loss.  However, the IOM's report has yet to be supported by definitive, longitudinal studies.  In addition, much research has been conducted in the area of delayed onset hearing loss since the IOM study was issued more than a decade ago.  For instance, the line of research conducted by Drs. Sharon G. Kujawa and M. Charles Liberman does not agree with the IOM conclusions.  (See Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11; 29(45):14077-85.)  Thus, the IOM's conclusions about delayed onset hearing loss have limited probative value.

Moreover, the examiner did not address the Veteran's statements about his in-service exposure to artillery and demolition as well as in-service instances of difficulty hearing, in their rationale.  As such, the Board finds that the examiner's rationale does not adequately explain whether the Veteran's bilateral hearing loss is etiologically related to his service. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an examination by an audiologist. After conducting a thorough examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed bilateral hearing loss began in service, is related to the Veteran's in-service noise exposure, or is otherwise related to a disease, event, or injury in service.

In making this determination of causation, the Board would appreciate if the examiner could specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the below:

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006).-J Neurosci. 2006 Feb 15; 26(7): 2115-2123.

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11; 29(45):14077-85.

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

As the Veteran is competent even as a layman to report the onset of hearing loss while in service, the examiner must specifically address his report of any manifestation during his service and continuance since, in determining whether his hearing loss was incurred in service. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. After completing the above actions, as well as any other development that may be warranted, the RO must adjudicate the Veteran's claim. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


